DAVIDSON MULTI-CAP CORE FUND PROSPECTUS Advisor Class C July 3, 2008, as supplemented July 1, 2009 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. DAVIDSON MULTI-CAP CORE FUND A series of Advisors Series Trust Davidson Multi-Cap Core Fund (the “Fund”) is a diversified mutual fund that seeks long-term capital appreciation by investing in companies across a wide range of market capitalizations and investment styles. Davidson Investment Advisors, Inc. (the “Advisor”) is the investment adviser to the Fund and is located at Davidson Building, 8 Third Street North, Great Falls, Montana 59401.The Fund is a series of Advisors Series Trust (the “Trust”).The Fund does not hold itself out as related to any other series of the Trust for purposes of investment and investor services, nor does it share the same investment advisor with any other series.The Fund offers two classes of shares:Advisor Class A and Advisor Class C.This prospectus offers Advisor Class C shares. Table of Contents Risk/Return Summary 2 Performance 4 Fees and Expenses 4 Investment Objective, Principal Investment Strategies and Related Risks of Investing in the Fund 5 Portfolio Holdings Information 9 Management of the Fund 9 Distribution of Fund Shares 13 Your Account With the Fund 14 How to Purchase Shares of the Fund 16 Minimum Investments 18 How to Redeem Your Shares 19 General Transaction Policies 24 Dividends and Distributions 24 Tax Consequences 25 Financial Highlights 25 This Prospectus sets forth basic information about the Fund that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is July 3, 2008, as supplemented July 1, 2009 . Please find the Fund’s Privacy Notice inside the back cover of this Prospectus. RISK/RETURN SUMMARY What is the Fund’s Investment Objective? The investment objective of the Fund is to seek long-term capital appreciation. How Does the Fund Seek to Achieve its Investment Objective? The Fund normally invests at least 80% of its net assets in common stocks of companies across a wide range of market capitalizations and investment styles with attractive fundamental characteristics.Consistent with the Fund’s “core” strategy, it will invest its assets in both value and growth stocks, as well as dividend-paying and non-dividend-paying stocks.The Fund will seek to achieve its investment objective primarily through stock selection, with less emphasis on sector weightings.As a result, the Fund expects to only occasionally make modest sector changes, preferring to differentiate performance by relative movement in individual stocks than in sectors or industries. The Fund may seek to enhance returns through the use of other investment strategies such as the use of options (for hedging purposes), foreign securities, and other investment companies (including exchange-traded funds (“ETFs”). At the discretion of the Advisor, the Fund may invest its assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions. What are the Principal Risks of Investing in the Fund? There is the risk that you could lose money by investing in the Fund.A summary of the principal risks of investing in the Fund that may adversely affect the Fund’s net asset value or total return is discussed below.For a more detailed description of these and other risks, see “Investment Objective, Principal Investment Strategies and Related Risks of Investing in the Fund.” Equity Risk.The risks that could affect the value of the Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value. Exchange-Traded Funds (“ETFs”) Risk.ETFs are typically open-end investment companies that are bought and sold on a national securities exchange.Like other investment companies, ETFs have management fees that are part of their costs, and the Fund will indirectly bear its proportionate share of these costs. 2 Management Risk.Management risk means that your investment in the Fund varies with the success and failure of the Advisor’s investment strategies and the Advisor’s research, analysis and determination of portfolio securities.The Fund’s Advisor has not previously managed a mutual fund. Market Risk.The value of the Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by the Fund, and you could lose money. New Fund Risk.The Fund is new with no operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board of Trustees (the “Board”) may determine to liquidate the Fund. Non-U.S. Investment Risk.The Fund may invest in foreign securities which are subject to special risks.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may be less liquid and more volatile than U.S. securities, which could affect the Fund’s investments. Options Risk.Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities.Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks. Small and Medium Companies Risk.Investing in securities of small and medium capitalization companies may involve greater volatility than investing in larger and more established companies because small and medium capitalization companies can be subject to more abrupt or erratic share price changes than larger, more established companies. Who May Want to Invest in the Fund? The Fund may be appropriate for investors who: — Have a long-term investment horizon; — Want to add an investment with potential for capital appreciation to diversify their investment portfolio; — Can accept the greater risks of investing in a portfolio with common stock holdings; and — Are not primarily concerned with principal stability. 3 PERFORMANCE Because the Fund had not yet commenced operations as of the date of this Prospectus, there is no performance information available for the Fund at this time. FEES AND EXPENSES The following table shows the fees and expenses you may pay if you buy and hold shares of the Fund.There are two types of expenses involved: shareholder transaction expenses (such as redemption fees) and annual operating expenses (such as management fees). Shareholder Fees(1) (fees paid directly from your investment) Advisor Class C Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None Maximum deferred sales charge (load)(2) (as a percentage of original purchase price or redemption price, whichever is less) 1.00% Maximum sales charge (load) imposed on reinvested dividends None Redemption fee (as a percentage of amount redeemed)(3) 1.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management fees 0.65% Rule 12b-1 distribution and service fee 1.00% Other expenses (4) 3.91% Acquired fund fees and expenses (“AFFE”)(5) 0.02% Total annual fund operating expenses 5.58% Less:Expense waiver/reimbursement(6) -3.66% Net annual fund operating expenses 1.92% (1) Shareholders will be charged a fee by the Fund’s transfer agent, U.S. Bancorp Fund Services, LLC (the “Transfer Agent’) for outgoing wire transfers, returned checks and stop payment charges. (2) A contingent deferred sales charge is assessed if shares are sold within one year after purchase.This sales charge is waived in certain circumstances as described in “Your Account with the Fund.”The 1.00% is applied to the NAV of the shares on the date of original purchase or on the date of redemption, whichever is less. (3) The redemption fee applies only to those shares that have been held seven calendar days or less. The fee is payable to the Fund and is intended to benefit the remaining shareholders by reducing the cost of short-term trading. (4) These expenses, which include custodian, transfer agency, and other customary Fund expenses, are based on estimated amounts for the current fiscal year. (5) AFFE are indirect fees that the Fund incurs from investing in the shares of other mutual funds and/or ETFs (“Acquired Funds”).These indirect fees represent a pro rata portion of the cumulative expenses charged by the Acquired Funds.The Total Annual Fund Operating Expenses for the Fund will not correlate to the Ratio of Expenses to Average Net Assets in the Fund’s financial statements, as the Fund’s financial statements will reflect the operating expenses of the Fund and do not include AFFE.Without AFFE, the Total Annual Fund Operating Expenses for the Fund would have been 5.56%.These expenses are based on estimated amounts for the current fiscal year. (6) The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that net annual fund operating expenses (excluding AFFE, interest, taxes and extraordinary expenses) do not exceed 1.90% of average daily net assets of the Fund (the “Expense Cap”).The Expense Cap will remain in effect indefinitely and may be terminated only by the Trust’s Board.The Advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid.The Advisor is permitted to seek reimbursement from the Fund for three years from the date fees were waived or reimbursed provided that any such reimbursement during any fiscal year will not cause the Fund’s net annual operating expenses to exceed the Expense Cap. 4 Example The example below is intended to help you compare the costs of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and that you then either redeem or do not redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same. Please note that the figures below are based on the Fund’s net expenses as limited by the Expense Cap described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years If you sell your shares at the end of the period: $295 $603 If you do not sell your shares at the end of the period: $195 $603 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS OF INVESTING IN THE FUND Investment Objective The investment objective of the Fund is long-term capital appreciation.The Fund’s investment objective is fundamental.There is no assurance that the Fund will achieve its investment objective. Principal Investment Strategies The Fund normally invests at least 80% of its net assets in companies across a wide range of market capitalizations and investment styles with attractive fundamental characteristics.Consistent with the Fund’s “core” strategy, it will invest its assets in both value and growth stocks, as well as dividend-paying and non-dividend-paying stocks.The Fund will seek to achieve its investment objective primarily through stock selection, with less emphasis on sector weightings.As a result, the Fund expects to only occasionally make modest sector changes, preferring to differentiate performance by relative movement in individual stocks than in sectors or industries. The Advisor initially conducts a quantitative screen to identify potential investment candidates.Then a more in-depth qualitative and fundamental analysis is performed to identify the best candidates for investment.A top-down approach is used secondarily to help determine the portfolio’s investment across economic sectors, market capitalization and investment styles. The Advisor starts with a universe of over 3,000 companies and conducts an initial screen based on liquidity to reduce the universe to a smaller, more manageable one that consists of approximately 1,200 companies.Further screening is performed as part of the Advisor’s quantitative analysis to identify companies meeting its fundamental criteria.A few examples of characteristics for which the Advisor screens include:reasonable valuations, prudent debt levels, cash flow generation, attractive growth characteristics and solid balance sheets. The next step of the process is qualitative, whereby the style manager evaluates relative attractiveness of an industry and a company’s competitive strengths and weaknesses.The management team is also assessed based on a consistent track record of meeting and/or exceeding articulated goals and targets.The Advisor’s fundamental analysis focuses on the financials of a company.Data is initially compared with its historical trends as well as those of competitors.Cash flow, earnings, profitability, and the balance sheet are all evaluated to determine the financial strength of a company.In most cases, a detailed model is developed to forecast a future income and cash flow statement along with a balance sheet. 5 Factors considered in the buy decision include: price relative to fair value; its attractiveness on a risk versus reward basis; and its fit within the portfolio.Fair value determination is based on generated forecasts, as well as analysis of a company’s historical valuation ratios (such as price-to-earnings, price-to-book, and enterprise value-to-earnings before interest, taxes, depreciation and amortization (also known as EBITDA)) and those of competitors.An investment’s position size is commensurate with risk.Additional risk management procedures consist of broad diversification among holdings; modest sector bets; owning quality companies; and limiting exposure to any one company or sector. The Advisor sells a position if the fundamentals have deteriorated, catalysts fail to develop, or a stock exceeds fair valuation.The Fund may also eliminate a position if a better alternative becomes available.The Advisor does not base sell decisions solely on price activity and will trim positions if either the individual position or the sector has grown to be too large a percentage of the portfolio. The Fund reserves the right to invest up to 20% of its net assets in the writing and selling of put and call options on securities in which it invests to seek enhanced returns and for hedging purposes. The Fund will invest primarily in domestic U.S. securities but reserves the right to invest up to 20% of its net assets in American Depositary Receipts (“ADRs”), dollar-denominated foreign securities, or directly in foreign securities. Because the Fund may invest in one or more underlying investment companies (i.e., mutual funds and ETFs), investors will indirectly bear a proportionate share of any fees and expenses charged by the underlying investment companies in which the Fund invests in addition to the expenses of the Fund.Actual underlying fund expenses are expected to vary with changes in the allocation of the Fund’s assets among various underlying investment companies. Temporary or Cash Investments.Under normal market conditions, the Fund will stay fully invested according to its principal investment strategies as noted above.The Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective during that period. For longer periods of time, the Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. 6 Principal Risks The risk exists that you could lose money on your investment in the Fund.The principal risks of investing in the Fund that may adversely affect the Fund’s net asset value or total return are discussed below. By itself, the Fund is not a complete, balanced investment plan and the success of the Fund cannot be predicted. Conflicts of Interest Risk.The Advisor may advise other clients with investment objectives similar to those of the Fund.There may be instances in which the Fund would not be able to invest in certain limited investment opportunities due to the investment by other clients advised by the Advisor.All trades will be allocated fairly across all appropriate accounts, including the Fund.The Advisor has a written policy to monitor all trading activity to address any conflicts that may occur. Equity Risk.The risks that could affect the value of the Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect the securities market generally, such as adverse changes in: economic conditions, the general outlook for corporate earnings, interest rates, or investor sentiment.Equity securities may also lose value because of factors affecting an entire industry or sector, such as increases in production costs, or factors directly related to a specific company, such as decisions made by its management. Exchange-Traded Funds (“ETFs”) Risk.ETFs are typically open-end investment companies that are bought and sold on a national securities exchange. When the Fund invests in an ETF, it will bear additional expenses based on its pro rata share of the ETF’s operating expenses, including the potential duplication of advisory fees.
